Citation Nr: 1646173	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  11-15 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by diplopia in the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran service on active duty from March 1971 to December 1982. 

In a December 2015 decision, the Board denied service connection the claim.  The Veteran appealed to the Veterans Claims Court. In August 2016, the Court Clerk granted a Joint Motion for Remand (JMR), vacating the Board's decision and remanding the case for further development and readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Pursuant to the JMR, another attempt should be made to schedule this incarcerated Veteran for an examination.  Specifically, the prison where he is incarcerated lacks facilities to perform the type of eye examination needed and prison authorities stated that they do not transport prisoners to medical facilities in a different state.  However, it does not appear from the record that the RO attempted to arrange for an examination in a VA medical facility in the same state as the prison. The Board is remanding the issue for additional efforts to provide an examination, with file review and opinion as to the likely etiology of current disability manifested by diplopia.

Accordingly, the case is REMANDED for the following actions:

1. Identify a VA medical facility in Texas that is able to perform an examination of the eyes, including consideration of the nature and likely etiology of reported double vision (diplopia). If multiple VA facilities in Texas have that capacity, identify a suitable VA facility that is in Texas and is within a reasonable distance to where the Veteran is incarcerated.

All efforts to schedule the Veteran for an examination should be documented and associated with the claims file.

2. If an appropriate facility is located, schedule the Veteran for an examination to address the nature and etiology of any current disability manifested by diplopia. 

The claims file should be provided to the examiner for review.  Any testing deemed necessary should be performed.  The examiner is asked to address the following:

* Does the Veteran have a diagnosis of diplopia or any other eye disorder?

* For each eye disorder identified, is it at least as likely as not (probability of 50 percent or more) that the current eye disorder was incurred in service.  In rendering this opinion, the examiner should address a 1972 injury to the left eye area and consider whether there is a relationship between the 1972 injury and the 1998 medical records reflecting a diagnosis of diplopia. 

* The examiner is asked to provide clear and thorough explanations of the rationale for his or her opinions.

3. Thereafter, review the record and reconsider the remanded issue. If the issue is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the remanded matter. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

